Title: From George Washington to Colonel Theodorick Bland, 28 June 1779
From: Washington, George
To: Bland, Theodorick


        
          Dear Sir
          New Windsor June 28th 1779
        
        I have received your two favours of April the 23d and the 31st of May. I was happy to learn that the affairs of the Convention troops were in a better situation than we at first imagined. General Philips in a letter to me bears ample testimony to the politeness of the treatment they have received. Your arangements for their security on the late incursion of the enemy were judicious and proper; and the

representation you give of the state of things would make me less apprehensive on any future occasion.
        With respect to the Baron De Geismer’s application, I should be very happy to have his exchange effected; both because it has been uniformly my wish to encourage exchanges, and because it would give me pleasure to accommodate the Baron in his peculiar circumstances; but I am not at liberty to indulge him with his parole to return to Germany, which is one part of his request. I shall direct our Commissary of Prisoners to make a proposal for his exchange. I am with very great regard D. Sir Your most Obedt servant.
      